PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gabrielsson, PÃ¤r, L.T.
Application No. 15/116,347
Filed: 3 Aug 2016
For: METHOD FOR THE CLEANING OF EXHAUST GAS FROM A COMPRESSION IGNITION ENGINE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed October 13, 2020, requesting that the Director expunge the eTerminal Disclaimer filed October 13, 2020 in the above-identified application file wrapper.

The petition under 37 CFR 1.182 is DISMISSED. 

Any request for reconsideration must be filed within TWO (2) MONTHS. This 2-month period is governed by 37 CFR 1.181(f) and is not extendable under 37 CFR 1.136.  

On October 13, 2020, the undersigned accidentally submitted an eTerminal Disclaimer in the above-referenced patented case. The eTerminal Disclaimer is defunct as the application number and the patent number for which the term is being disclaimed are for the same case. Therefore, please expunge from this file the incorrect eTerminal Disclaimer that was filed today.

BACKGROUND

The above-identified application was filed on August 3, 2016.

The application matured into U.S. Patent No. 10,399,036 on September 3, 2019.

On October 13, 2020, patentee filed an eTerminal Disclaimer directed to the instant patent, Patent No. 10,399,036.

The terminal disclaimer filed October 13, 2020 was processed pursuant to Manual of Patent Examining Procedures (MPEP) section 1490, subsection V, and 37 CFR 1.321.

The instant petition was filed on October 13, 2020 requesting that the terminal disclaimer filed October 13, 2020 be expunged. Petitioner asserts that the eTerminal Disclaimer filed October 13, 2020 “is defunct as the application number and the patent number for which the term is being disclaimed are for the same case.”

Thus, withdrawal is sought for the terminal disclaimer over U.S. Patent No. 10,399,036.
 
STATUTE AND REGULATION

35 U.S.C. 253 (post-AIA )

(a) IN GENERAL.—Whenever a claim of a patent is invalid the remaining claims shall not thereby be rendered invalid. A patentee, whether of the whole or any sectional interest therein, may, on payment of the fee required by law, make disclaimer of any complete claim, stating therein the extent of his interest in such patent. Such disclaimer shall be in writing and recorded in the Patent and Trademark Office, and it shall thereafter be considered as part of the original patent to the extent of the interest possessed by the disclaimant and by those claiming under him.
(b) ADDITIONAL DISCLAIMER OR DEDICATION.—In the manner set forth in subsection (a), any patentee or applicant may disclaim or dedicate to the public the entire term, or any terminal part of the term, of the patent granted or to be granted.

37 CFR 1.321 (post-AIA )

(b) An applicant may disclaim or dedicate to the public the entire term, or any terminal part of the term, of a patent to be granted. Such terminal disclaimer is binding upon the grantee and its successors or assigns. The terminal disclaimer, to be recorded in the Patent and Trademark Office, must:
(1) Be signed by the applicant or an attorney or agent of record;
(2) Specify the portion of the term of the patent being disclaimed;
(3) State the present extent of applicant’s ownership interest in the patent to be granted; and
(4) Be accompanied by the fee set forth in§ 1.20(d).
(c) A terminal disclaimer, when filed to obviate judicially created double patenting in a patent application or in a reexamination proceeding except as provided for in paragraph (d) of this section must:
(1) Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section;
(2) Be signed in accordance with paragraph(b)(1) of this section if filed in a patent application or in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding; and 
(3) Include a provision that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent is commonly owned with the application or patent which formed the basis for the judicially created double patenting.



All situations not specifically provided for in the regulations of this part will be decided in accordance with the merits of each situation by or under the authority of the Director, subject to such other requirements as may be imposed, and such decision will be communicated to the interested parties in writing. Any petition seeking a decision under this section must be accompanied by the petition fee set forth in § 1.17(f).

MPEP 1490, subsection VIII.B, Ninth Edition, Revision 06.2020, provides:

The mechanisms to correct a patent — certificate of correction (35 U.S.C. 255), reissue (35 U.S.C. 251), reexamination (35 U.S.C. 305 and pre-AIA  35 U.S.C. 314), inter partes review (35 U.S.C. 316), post grant review (35 U.S.C. 326), and covered business method review — are not available to withdraw or otherwise nullify the effect of a recorded terminal disclaimer. As a general principle, public policy does not favor the restoration to the patent owner of something that has been freely dedicated to the public, particularly where the public interest is not protected in some manner — e.g., intervening rights in the case of a reissue patent. See, e.g., Altoona Publix Theatres v. American Tri-Ergon Corp., 294 U.S. 477, 24 USPQ 308 (1935). 
Although certificates of correction (35 U.S.C. 255) are available for the correction of some mistakes by applicants, this remedial provision is not available to withdraw or otherwise nullify a recorded terminal disclaimer. The scope of this remedial provision is limited in two ways — by the nature of the mistake for which correction is sought and the nature of the proposed correction. In re Arnott, 19 USPQ2d 1049 (Comm’r Pat. 1991). The nature of the mistake for which correction is sought is limited to those mistakes that are: 
(A) of a clerical nature; 
(B) of a typographical nature; or 
(C) of a minor character.

The nature of the proposed correction is limited to those situations where the correction does not involve changes which would: 

(A) constitute new matter, or 
(B) require reexamination. 

A mistake in filing a terminal disclaimer does not fall within any of the categories of mistake for which a certificate of correction of applicant’s mistake is permissible. 
Although the remedial nature of reissue (35 U.S.C. 251) is well recognized, reissue is not available to correct all errors. Reissue is not available to withdraw or otherwise nullify the effect of a terminal disclaimer recorded in an issued patent. First, the reissue statute only authorizes the Director of the USPTO to reissue a patent "for the unexpired part of the term of the original patent." Because the granting of a reissue patent without the effect of a recorded terminal disclaimer would result in extending the term of the original In re Yamazaki, 702 F.3d 1327, 1332, 104 USPQ2d 2024, 2028 (Fed. Cir. 2012), the Federal Circuit stated, as to a terminal disclaimer submitted for a patent, that the statutory patent term calculation begins but does not end with 35 U.S.C. 154(a). When a patent issues subject to a terminal disclaimer, the patentee has reduced the patent’s statutory term by effectively eliminating the disclaimed portion from the original patent, by operation of 35 U.S.C. 253 (which indicates that a disclaimer of patent claims "shall thereafter be considered as part of the original patent" and such applies to disclaimers of patent term). Id. 

Second, the principle against recapturing previously patented subject matter that has been intentionally dedicated to the public dates back to Leggett v. Avery, 101 U.S. 256 (1879). The attempt to restore that portion of the patent term that was dedicated to the public to secure the grant of the original patent would be contrary to this recapture principle. Finally, applicants have the opportunity to challenge the need for a terminal disclaimer during the prosecution of the application that issues as a patent. "Reissue is not a substitute for Patent Office appeal procedures." Ball Corp. v. United States, 729 F.2d 1429, 1435, 221 USPQ 289, 293 (Fed. Cir. 1984). Where applicants did not challenge the propriety of the examiner’s nonstatutory double patenting rejection, but filed a terminal disclaimer to avoid the rejection, the filing of the terminal disclaimer did not constitute error within the meaning of 35 U.S.C. 251. Ex parte Anthony, 230 USPQ 467 (Bd. App. 1982), aff’d, No. 84-1357 (Fed. Cir. June 14, 1985). In In re Dinsmore, 757 F.3d 1343, 111 USPQ2d 1229 (Fed. Cir. 2014), the Federal Circuit held that the filing of a terminal disclaimer to obviate a double patenting rejection over a prior patent, when the prior patent and the patent sought to be reissued were never commonly owned, was not an error within the meaning of the reissue statute. In rejecting applicants' argument, the Dinsmore court noted that applicants had not shown a mistaken belief that the two patents at issue were commonly owned, and stated that the applicants were ultimately seeking to revise a choice they made, not to remedy the result of a mistaken belief. 
Finally, the nullification of a recorded terminal disclaimer would not be appropriate in reexamination, inter partes review, post grant review, and covered business method review proceedings. There are statutory prohibitions in 35 U.S.C. 305 and pre-AIA  35 U.S.C. 314, 35 U.S.C. 316, and 35 U.S.C. 326 against enlarging the scope of a claim during reexamination, inter partes review, post grant review, and covered business method review proceedings. As noted by the Board in Anthony, supra, if a terminal disclaimer was nullified, "claims would be able to be sued upon for a longer period than would the claims of the original patent. Therefore, the vertical scope, as opposed to the horizontal scope (where the subject matter is enlarged), would be enlarged." Id. at 470. 

Accordingly, after issuance of a patent, a request to replace or remove a previously recorded terminal disclaimer will not be addressed on the merits. Where a terminal disclaimer was submitted to overcome a nonstatutory double patenting rejection (made during prosecution of an application which has now issued as a patent), and one or more patent or application numbers for the patent(s) or application(s) being disclaimed in the 

OPINION

Patentee seeks to have the terminal disclaimer filed October 13, 2020 withdrawn on the basis that the terminal disclaimer is “defunct” as the “application number and the patent number for which the term is being disclaimed are for the same case.” 

The petition and record have been fully considered, however the terminal disclaimer filed October 13, 2020 over U.S. Patent No. 10,399,036 will not be withdrawn. Relief is limited to accepting into the record the explanation of the error in filing of the terminal disclaimer filed October 13, 2020.

Prior to the issuance of the patent, neither statute nor policy, precluded the nullification or withdrawal of the recorded terminal disclaimer. As held in In re Jentoft, 392 F.2d 633, 157 USPQ 363 (CCPA 1968), while the filing and recordation of an unnecessary terminal disclaimer has been characterized as an “unhappy circumstance,” there is no statutory prohibition against nullifying or otherwise canceling the effect of a recorded terminal disclaimer, which was erroneously filed, before the patent issues. Because the terminal disclaimer would not take effect until the patent is granted, and the public has not had the opportunity to rely on the terminal disclaimer, relief from this “unhappy circumstance” may be available by way of petition or by refiling the application (other than by refiling it as a CPA in a design application).

However, upon issuance of a patent, the effect of a recorded terminal disclaimer becomes irrevocable. See, 35 U.S.C. 253. That is, when a patent issues subject to the terminal disclaimer, its statutory term is reduced by eliminating the disclaimed portion from the original patent1 and limiting the enforceability of the patent. Thus, the relinquishment of the term disclaimed by patentee and the limitation on enforceability became irrevocably binding on the disclaimant and those claiming under him. In re Dinsmore, 757 F.3d 1343, 1346 (Fed. Cir. 2014).
  
As stated in the MPEP: 

… the principle against recapturing previously patented subject matter that has been intentionally dedicated to the public dates back to Leggett v. Avery, 101 U.S. 256 (1879). The attempt to restore that portion of the patent term that was dedicated to the public to secure the grant of the original patent would be contrary to this recapture principle. Finally, applicants have the opportunity to challenge the need for a terminal disclaimer during the prosecution of the application that issues as a patent. "Reissue is not a substitute for Patent Office appeal Ball Corp. v. United States, 729 F.2d 1429, 1435, 221 USPQ 289, 293 (Fed. Cir. 1984). Where applicants did not challenge the propriety of the examiner’s nonstatutory double patenting rejection, but filed a terminal disclaimer to avoid the rejection, the filing of the terminal disclaimer did not constitute error within the meaning of 35 U.S.C. 251. Ex parte Anthony, 230 USPQ 467 (Bd. App. 1982), aff’d, No. 84-1357 (Fed. Cir. June 14, 1985).2  

Consistent with this recapture policy, as a general principle public policy does not favor the restoration to the patent owner of something that has been freely dedicated to the public, particularly where the public interest is not protected in some manner – e.g., intervening rights in the case of a reissue patent. Altoona Publix Theatres v. American Tri-Ergon Corp., 294 U.S. 477, 24 USPQ 308 (1935).

Thus, the Office’s established policy has been to deny any request to withdraw or amend a recorded terminal disclaimer in an issued patent on the grounds that the rules of practice and 35 U.S.C. 253 do not include a mechanism for withdrawal or amendment of such a terminal disclaimer. The Office has received the petition under 37 CFR 1.182 to withdraw incorrect terminal disclaimers in favor of correct terminal disclaimers due to: (i) transposition errors, (ii) errors in identifying the correct target application/patent numbers due to more than transposition errors, (iii) errors in filing terminal disclaimers directed to an application or a patent that is not commonly-owned, and (iv) errors in filing terminal disclaimers due to miscommunication between practitioner of record and client. As to circumstances (ii) through (iv), the Office has routinely declined to withdraw or nullify the incorrect terminal disclaimers, quoting the established policy of denying such requests.  

Petitioner’s attention is directed to MPEP 1490 which discusses these Federal Circuit decisions and sets forth the Office’s revised practice.3 

Accordingly, patentee’s request to withdraw the terminal disclaimer filed October 13, 2020 over U.S. Patent No. 10,399,036 is not granted.

CONCLUSION

The instant petition is dismissed to the extent that the terminal disclaimer filed on October 13, 2020 over U.S. Patent No. 10,399,036 will not be withdrawn or otherwise nullified.  

The terminal disclaimer filed October 13, 2020 was entered into the record on October 13, 2020.



Telephone inquiries concerning this decision may be directed to the undersigned at 571-272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Yamazaki, 702 F.3d 1327, 1332, 104 USPQ2d 2024, 2028 (Fed. Cir, 2012).
        2 See, MPEP 1490.
        3 Available at https://www.uspto.gov/patent/laws-and-regulations/manual-patent-examining-procedure.